*206By the Court —
Warner, J.
delivering the opinion..
[1.] The ground of error assigned in this case is, that the Court below overruled the affidavit of illegality. The grounds taken in the affidavit go behind the judgment of the Court upon the scire facias, and for that reason alone, the affidavit of illegality was properly overruled.
[2.] We think, however, that inasmuch as Alexander became the assignee of the judgment, according to the provisions of the Act of 1829, he was entitled to revive it by scire facias, in the name of the original plaintiffs, for his use. The only question made by the record for the decision of the Court below with regard to the interest was, whether the judgment drew interest at the rate of seven per cent, or at the rate of eight per cent, per annum.
[3.] The Court did not decide whether the dormant judgment did, or did not draw interest. That point was not made in the affidavit of illegality. The Court decided that the revived judgment, from the time of its revival, drew eight per cent, as being founded on a debt in existence prior to the Act of 1845. That Act, in ■ our judgment, was prospective in its operation, and did not embrace any debt due prior to its enactment, either by contract, or as a debt of record.
Let the judgment of the Court below be affirmed.